988 A.2d 1173 (2010)
201 N.J. 148
In the Matter of Jeffrey D. LAVENHAR, an Attorney at Law.
D-55 September Term 2009, 065257
Supreme Court of New Jersey.
February 24, 2010.
The Disciplinary Review Board having filed with the Court its decision in DRB 09-210, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, JEFFREY D. LAVENHAR of AURORA, COLORADO, who was admitted to the bar of this State in 1976, be disbarred for engaging in unethical conduct in Colorado, including the knowing conversion and knowing misuse of nonclient funds, conduct that in New Jersey constitutes violations of RPC 8.4(b) (committing a criminal act that reflects adversely on attorney's honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And JEFFREY D. LAVENHAR having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY D. LAVENHAR be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JEFFREY D. LAVENHAR be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JEFFREY D. LAVENHAR *1174 pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.